DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.
 	Claims 1-2, and 5-13 are pending with claims 2, 7 and 13 being previously withdrawn.

Response to Arguments
Applicant’s arguments, see pages 4-7, filed March 2, 2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 in view of Bech (US 2013/0177444) and Ebbesen (US 2015/0050152) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rogall (US 2008/0014088), and Rogall (US 2008/0014088) in view of Bech (WO 2011/076796 A2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogall (US 2008/0014088).
In regards to claim 1, Rogall discloses a hub (104, fig. 1) for a wind turbine, comprising: 
a hub body (140 including 116, par. 19) having a first blade bearing flange (one of three 112), a second blade bearing flange (112), and a main bearing flange (123, par. 13), wherein a first portion (I in annotated figures below) of the hub body is arranged adjacent to the main bearing flange and between the first blade bearing flange and the second blade bearing flange, a second portion (II) of the hub body is arranged adjacent to the main bearing flange and between the first blade bearing flange and the second blade bearing flange, the first portion facing the second portion across the main bearing flange (see annotated Figs. 2, 4 below); and 
a stiffening structure (126, Fig. 4) arranged within the hub body that stiffens the first portion and the second portion of the hub body, the stiffening structure being a solid plate including a centrally arranged opening (III), wherein the stiffening structure connects the first portion and the second portion (Fig. 4) and spans from the first portion to the second portion such that an opening (128) is formed between the stiffening structure (see central portion of 126 adjacent to III) and the hub body (116) that allows access to an inside of the hub body (par. 15); 
wherein the hub body is a one-piece hub body (par. 19, 116 is formed with 140 by welding, casting or forging, and can be formed integrally with hub 104).

    PNG
    media_image1.png
    400
    401
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    439
    404
    media_image2.png
    Greyscale

Annotated Figs. 2, 4 of Rogall

In regards to claim 6, Rogall discloses the stiffening structure is arranged inside the hub body (Fig. 4).
In regards to claim 8, Rogall discloses the stiffening structure comprises at least one manhole (128).
In regards to claim 11, Rogall discloses a wind turbine (100) comprising a hub (104). 
In regards to claim 12, Rogall discloses the wind turbine is a direct drive wind turbine (par. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Assuming arguendo that under a narrower interpretation Rogall does not disclose the hub body is a one-piece hub body, the follow rejection is presented:
s 1, 5-6, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogall (US 2008/0014088) in view of Bech (WO 2011/076796 A2).
In regards to claim 1, Rogall discloses a hub (104) for a wind turbine, comprising: 
a hub body (140 including 116, par. 19) having a first blade bearing flange (112), a second blade bearing flange (112), and a main bearing flange (123, par. 13), wherein a first portion (I) of the hub body is arranged adjacent to the main bearing flange and between the first blade bearing flange and the second blade bearing flange, a second portion (II) of the hub body is arranged adjacent to the main bearing flange and between the first blade bearing flange and the second blade bearing flange, the first portion facing the second portion across the main bearing flange (see annotated Figs. 2, 4 below); and 
a stiffening structure (126, Fig. 4) arranged within the hub body that stiffens the first portion and the second portion of the hub body, the stiffening structure being a solid plate including a centrally arranged opening (III), wherein the stiffening structure connects the first portion and the second portion (Fig. 4) and spans from the first portion to the second portion such that an opening (128) is formed between the stiffening structure (see central portion of 126 adjacent to III) and the hub body (116) that allows access to an inside of the hub body (par. 15).
Assuming under a more narrow interpretation, Rogall does not disclose the hub body is a one-piece hub body.
Bech discloses the hub body is a one-piece hub body (page 3, lines 13).
Rogall discloses a hub body with components of the hub formed by together (pars. 19-21), however under a narrower interpretation, does not disclose that the hub body is a one-piece hub body. Bech, which is also directed to a hub of a wind turbine, discloses forming the hub body as a one-piece hub body to integrally form the components together using a cast iron material which reduces the number of parts of the hub. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hub of Bech by providing a one-piece hub 

    PNG
    media_image1.png
    400
    401
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    439
    404
    media_image2.png
    Greyscale

Annotated Figs. 2, 4 of Rogall

In regards to claim 6, the modified hub of Rogall comprises the stiffening structure is arranged inside the hub body (Rogall Fig. 4).
In regards to claim 8, the modified hub of Rogall comprises the stiffening structure comprises at least one manhole (Rogall 128).
In regards to claim 10, the modified hub of Rogall comprises the hub body is made from cast iron (Bech page 3, lines 12-16).
In regards to claim 11, the modified hub of Rogall comprises a wind turbine (Rogall 100) comprising a hub (Rogall 104). 
In regards to claim 12, the modified hub of Rogall comprises the wind turbine is a direct drive wind turbine (Rogall par. 14).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogall (US 2008/0014088) in view of Bech (WO 2011/076796 A2), and in further view of Bech (US 2009/0289460).
	The modified hub of Rogall comprises the main bearing flange has a diameter, however does not disclose the diameter is at least two meters.

Rogall discloses a hub with a main bearing flange associated with large diameter wind turbine blades (par. 16), however does not disclose the particular dimensions of the main bearing. Bech ‘460, which is also directed to a hub with a main bearing, discloses the main bearing flange with a diameter of at least two meters which is suitably sized for large wind turbine arrangements and larger bearing loads. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the hub of Rogall, by providing the diameter is at least two meters, as taught by Bech ‘460, to support large wind turbine arrangements and large bearing loads.

Claim 9 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Rogall (US 2008/0014088) in view of Bech (US 2009/0289460).
	Rogall discloses the main bearing flange has a diameter, however does not disclose the
diameter is at least two meters.
Bech discloses a main bearing flange (14) has a diameter of at least two meters (par. 174).
Rogall discloses a hub with a main bearing flange associated with large diameter wind turbine
Blades (par. 16), however does not disclose the particular dimensions of the main bearing. Bech, which is also directed to a hub with a main bearing, discloses the main bearing flange with a diameter of at least two meters which is suitably sized for large wind turbine arrangements and larger bearing loads. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hub of Rogall, by providing the diameter is at least two meters, as taught by Bech, to support large wind turbine arrangements and large bearing loads.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
3/18/2022



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745